 1   Michael J. Freno (pro hac vice)                    Jason N. Haycock (SBN 278983)
     michael.freno@klgates.com                          jason.haycock@klgates.com
 2   Jeffrey C. Johnson (pro hac vice)                  K&L GATES LLP
 3   jeff.johnson@klgates.com                           Four Embarcadero Center, Suite 1200
     Harold Storey (SBN 268603)                         San Francisco, CA 94111
 4   harold.storey@klgates.com                          Telephone: +1 415 882 8200
     Elizabeth Weiskopf (pro hac vice)                  Facsimile: +1 415 882 8220
 5   elizabeth.weiskopf@klgates.com
     K&L GATES LLP                                      Allen Bachman (pro hac vice)
 6   925 Fourth Avenue, Suite 2900                      allen.bachman@klgates.com
 7   Seattle, WA 98104                                  K&L GATES LLP
     Telephone: + 1 206 623 7580                        1601 K Street NW
 8   Facsimile: + 1 206 623 7022                        Washington D.C. 20006
                                                        Telephone: + 1 202 778 9000
 9                                                      Facsimile: + 1 202 778 9100
     Attorneys for Plaintiff Genus Lifesciences, Inc.
10

11
                                     UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN FRANCISCO DIVISION
14

15
     GENUS LIFESCIENCES INC.,
16
                            Plaintiff,                      Case No.: 3:18-cv-07603-WHO
17
     vs.                                                    STIPULATED REQUEST FOR ORDER
18                                                          CHANGING TIME FOR GENUS
     LANNETT COMPANY, INC., CODY                            LIFESCIENCES INC. TO RESPOND TO
19   LABORATORIES, INC., and FIRST                          FIRST DATABANK, INC.’S MOTIONS TO
     DATABANK, INC.                                         DISMISS
20
                            Defendants.
21

22

23

24

25

26
27

28
                                                        1
               STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
 1          Pursuant to Civil Local Rule 6-2, and subject to the Court’s approval, Plaintiff Genus

 2   Lifesciences Inc. (“Genus”) and Defendant First Databank, Inc. (“First Databank”) hereby stipulate

 3   as follows:

 4          WHEREAS, on July 3, 2019, First Databank filed a motion to dismiss Genus’s First

 5   Amended Complaint, Dkt. No. 66;

 6          WHEREAS, First Databank noticed its motion for hearing on August 21, 2019, id.;

 7          WHEREAS, Genus’s response to First Databank’s motion to dismiss is currently due on

 8   July 17, 2019;

 9          WHEREAS, the parties agree to extend the date by which Genus has to file its response to

10   First Databank’s motion to dismiss to July 31, 2019;

11          WHEREAS, the parties in this case have sought the previous time modifications:

12                 •   on January 7, 2019, the parties stipulated to extend the time by which Lannett

13                     Company, Inc. and Cody Laboratories, Inc. (collectively, “Lannett”) had to

14                     respond to Plaintiff’s complaint, Dkt. No. 20;

15                 • on January 8, 2019, the parties stipulated to extend the time by which First

16                     Databank had to respond to Plaintiff’s complaint, Dkt. No. 21;

17                 • on February 13, 2019, the parties stipulated to extend the time by which Genus had

18                     to file its response briefs to Lannett’s and First Databank’s motions to dismiss, and

19                     stipulated to extend the time by which Lannett and First Databank had to file their

20                     replies, Dkt. No. 33;

21                 •   on March 4, 2019, the parties stipulated to extend the time for the Initial Case

22                     Management Conference, Dkt. No. 35

23                 •   on June 17, 2019, Genus and Lannett stipulated to extend the time by which Lannett

24                     had to respond to Genus’s First Amended Complaint, Dkt. No. 58;

25                 •   on June 19, 2019, Genus and First Databank stipulated to extend the time by which

26                     First Databank had to respond to Genus’s First Amended Complaint, Dkt. No. 60.

27          WHEREAS, the requested time modification would impact the following events:

28
                                                           2
               STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
 1              •   the date by which Genus must file its response to First Databank’s motion to dismiss

 2                  would extend from July 17, 2019, to July 31, 2019;

 3              •   the date by which First Databank must file its reply brief would extend from July 24,

 4                  2019, to August 7, 2019.

 5          WHEREAS, the requested time modification will have a minimal impact on the overall case

 6   schedule because no trial date has been set;

 7          IT IS HEREBY STIPULATED that, subject to Court approval:

 8              •   Genus shall have until July 31, 2019, to file its response to First Databank’s motion to

 9                  dismiss Genus’s First Amended Complaint.

10

11          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

12

13
     DATED: July 12, 2019                           Respectfully submitted,
14                                                  K&L GATES LLP
                                                    JASON N. HAYCOCK
15

16                                                  By:   /s/ Jason N. Haycock
                                                          Jason N. Haycock
17
                                                    Attorneys for Genus Lifesciences, Inc.
18

19   DATED: July 12, 2019                           Respectfully submitted,
                                                    THE HEARST CORPORATION
20                                                  RAVI V. SITWALA
21

22                                                  By:   /s/ Ravi V. Sitwala
                                                          Ravi V. Sitwala
23
                                                    Attorneys for Defendant First Databank, Inc.
24

25          Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of the
26   document has been obtained from each of the other signatories to this document.
27                                                            /s/ Jason N. Haycock
28
                                                          3
               STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED that:

 2          Genus’s response to First Databank’s motion to dismiss Genus’s First Amended Complaint

 3   shall be due July 31, 2019.

 4

 5

 6

 7   Dated: July 12, 2019                               _____________________________________
                                                        Hon. William H. Orrick
 8                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    4
               STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
